UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7608



MICHAEL GLENN SINGLETON,

                                              Plaintiff - Appellant,

          versus


SUPERINTENDENT CARROL, Johnston Correctional
Center; VALARIE SMITH, Programmer Johnston
Correctional Center; JENNIFER STRICKLAND,
Transfer Coordinator Johnston Correctional
Center; CHAPLAIN SHERMAN, Chaplain Johnston
Correctional Center,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-487-5-BO)


Submitted:   February 16, 2005            Decided:   March 11, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Glenn Singleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Glenn Singleton appeals the district court’s

dismissal of his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

the appeal is frivolous.      Accordingly, we affirm the district

court’s dismissal of the case.      See Singleton v. Carrol, No. CA-

04-487-5-BO (E.D.N.C. Aug. 26, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                 - 2 -